Name: Council Regulation (EEC) No 455/91 of 25 February 1991 amending Regulation (EEC) No 3275/90 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  industrial structures and policy
 Date Published: nan

 28 . 2. 91 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 455/91 of 25 February 1991 amending Regulation (EEC) No 3275/90 opening and providing (or the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, decision implies an increase of the volume of the above ­ mentioned tariff quota by 50 000 cubic metres, and the opening of a tariff quota of 12 000 tonnes at 10 % duty for dried onions falling within CN code 0712 20 00 ; whereas the abovementioned Regulation should conse ­ quently be amended, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION Article 1 Whereas, by Regulation (EEC) No 3275/90 ('), the Council opened a certain number of Community tariff quotas for 1991 for agricultural and industrial products, including a duty-free tariff quota of 600 000 cubic metres for plywood of coniferous species ; whereas, by Decision 91 /30/EEC (2), the Council approved an exchange of letters having the purpose of extending until 31 December 1991 the Agreement for the conclusion of negotiations between the United States and the European Community under GATT Article XXIV.6 ; whereas that Regulation (EEC) No 3275/90 is hereby amended as follows : 1 . The table shown in Article 1 is replaced by the follo ­ wing : 'Order No CN code (a) Description Quota period Quota volume (tonnes) Rate of duty (%) 09.0005 0302 40 90 0303 50 90 0304 10 93 ex 0304 10 98 0304 90 25 Herring, subject to compliance with the reference prices From 16 June 1991 to 14 February 1992 34 000 0 09.0007 ex 0305 51 10 ex 0305 51 90 0305 59 1 1 0305 59 19 ex 0305 62 00 0305 69 10 Cod of the species Gadus morhua or Gadus ogac and fish of the species Boreogadus saida, dried, salted or in brine, whole, headless or in pieces From 1 January to 31 December 1991 25 000 t 0 09.0009 ex 0302 69 65 ex 0303 78 10 ex 0304 90 47 Silver hake (Merluccius bilinearis), fresh, chilled or frozen From 1 January to 31 December 1991 2 000 8 (') OJ No L 315, 15. 11 . 1990, p. 3 . (2) OJ No L 17, 23. 1 . 1991 , p. 17. No L 54/2 Official Journal of the European Communities 28 . 2 . 91 Order No CN code (a) Description Quota period Quota volume (tonnes) Rate of duty (%) 09.0011 ex 0304 20 29 Frozen cod fillets (Gadus morhua) From 1 January to 31 December 1991 10 000 8 09.0013 ex 441219 00 ex 4412 99 90 Plywood of coniferous species, without the addition of other substances :  Of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  Sanded, and of a thickness greater than 18,5 mm From 1 January to 31 December 1991 650 000 m3 0 09.0015 09.0017 4801 00 10 Newsprint (') :  From Canada  From other third countries From 1 January to 31 December 1991 600 000 50 000 0 0 09.0019 7202 21 10 7202 21 90 7202 29 00 Ferro-silicon From 1 January to 31 December 1991 12 600 0 09.0021 7202 30 00 Ferro-silico-manganese From 1 January to 31 December 1991 18 550 0 09.0023 ex 7202 49 10 ex 7202 49 50 Ferro-chromium containing not more than 0,10 % by weight of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium) From 1 January to 31 December 1991 2 950 0 09.0035 0712 20 00 Dried onions, whole cut, sliced, broken or in powder, but not further prepared From 1 January to 31 December 1991 12 000 10 09.0039 0805 30 10 Lemons (Citrus limon, Citrus limonum) From 15 January to 14 June 1991 10 000 6 09.0041 080211 90 080212 90 Almonds, whether or not shelled, other than bitter almonds From 1 January to 31 December 1991 45 000 2 (a) See Taric codes annexed. (') Entry under this subheading is subject to conditions determined by the relevant Community provisions.' I 2. In the table appearing in the Annex, Order No '09.0006' is replaced by Order No '09.0005'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . 28 . 2. 91 Official Journal of the European Communities No L 54/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991 . For the Council The President J.-C. JUNCKER